DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds (U.S. Patent No. 2,093,189) in view Mahler (U.S. Patent No. 4,616,759).
Edmunds discloses a container (51, Fig. 4, labeled below), comprising: a body with an upper end portion including: an upstanding wall (53) including a first threaded section (13) formed on an outer surface thereof, and a nozzle (50) spaced radially inward from the upstanding wall, the nozzle defining an opening and including a generally uniform outer surface; and a cap (55) configured for connection to the body, 

    PNG
    media_image1.png
    213
    290
    media_image1.png
    Greyscale

Edmunds fails to teach wherein an outermost transverse cross-sectional dimension "Dn" that is substantially uniform over an axial length of the nozzle, and the cap further including a receptacle having an inner wall, the inner wall having an inner surface that engages the generally uniform outer surface of the nozzle in a radial direction, the engagement providing a snap-fit arrangement.
Mahler teaches that is known in the art to manufacture a cap and container (Fig. 11), wherein a nozzle (34e) has an outermost transverse cross-sectional dimension "Dn" that is substantially uniform over an axial length of the nozzle (Fig. 1), and the cap further includes a receptacle (46e) having an inner wall, the inner wall having an inner surface that engages the generally uniform outer surface of the nozzle in a radial direction, the engagement providing a snap-fit arrangement (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Edmunds with the sealing arrangement taught by Mahler, in order to reduce the amount of separate parts on the cap and since such a modification would be a simple substitution of one known sealing structure for another to seal a container.

Claims 1-4, 6, 8-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds and Mahler in view of Charlene (U.S. Application Publication No. 2011/0309083).
Regarding claims 1, 4 and 6, the modified container of Edmund teaches all the claimed limitations a show above, wherein the body further includes a stopper (Edmunds, 14) positioned adjacent to the third body portion, the upstanding wall extending upwardly from the stopper (Edmunds, Fig. 4), and wherein the inner wall of the cap has an inner diameter that is substantially equal to an outer diameter of the nozzle so as to engage the generally uniform outer surface of the nozzle in a radial direction and inhibit the product from escaping the container (Mahler, Fig. 11, before being placed on the container), but fails to teach a lid on a lower end portion and wherein the first body portion is generally cylindrical.
Charlene teaches that it is known in the art to manufacture a bottle to be generally cylindrical (Fig. 2A), and that it is known in the art to manufacture a lid (20) on a lower end of the bottle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container to be cylindrical since that is a known shape for containers and the container would function the same.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a bottom lid, as taught by Charlene, in order to make it easier to remove the container contents.
Regarding claims 2, 3 and 8-14, the modified container of Edmunds teaches all the claimed limitations as shown above wherein the lid is removably and integrally connectable to the lower end portion of the body (Charlene, par. 29), wherein the outer wall of the third body portion and the nozzle are integrally formed (Edmunds, Fig. 4), wherein the stopper and the cap are configured for contact to inhibit rocking of the cap upon connection to the body (Edmunds, Fig. 4), wherein the lower end portion of the body includes a third threaded section, and the lid includes a fourth threaded section configured for engagement with the third threaded section to facilitate connection and disconnection of the lid to the lower end portion of the body (Charlene, par. 31).
Regarding claims 16 and 17, Edmunds fails to teach the specific dimensions claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with different sizes to be used for different purposes and since such a modification would have been a change in size .
	
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds as modified by the references above and further in view of McRae (U.S. Design Patent No. D481,937).
The modified container of Edmunds fails to teach a carrier device removably coupled to an upper surface of the cap.
McRae teaches that it is known in the art to manufacture a cap with a carrier device removably coupled to an upper surface of the cap (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a carrier device, in order to make it easier to carry the cap.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733